Title: To Benjamin Franklin from [François-Louis?] Perregaux, 20 August 1784
From: Perregaux, [François-Louis?]
To: Franklin, Benjamin


				
					No. 19. ruë du Sentier 20. aoust 1784
				
				Mr. Perregaux a l’honeur de présenter ses civilités à Monsieur le Docteur Francklin & ainsi qu’il le désire celui de lui envoyer incluse la traitte de Mr. Leveux de Calais de l.t. 1722 5 s. sur lui afin qu’il y aye la complaisance de l’accepter & de la lui renvoyer par la petite poste—
			 
				Notation: Perregaux 20 Aout 1784
			